Case: 12-10447   Date Filed: 10/11/2012   Page: 1 of 2

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10447
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-20517-CMA-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RUBEN SANCHEZ,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 11, 2012)

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-10447     Date Filed: 10/11/2012   Page: 2 of 2

      Allen P. Pegg, appointed counsel for Ruben Sanchez, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Sanchez’s

conviction and sentence are AFFIRMED.




                                          2